Citation Nr: 9926659	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-16 788	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a neurological 
disorder, to include peripheral neuropathy, claimed as due to 
exposure to herbicides.  

REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1967 to April 1969.

2.	In August 1999 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Nashville, that the 
veteran died on May [redacted], 1999. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).






ORDER

The appeal is dismissed.




		
      JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

